Citation Nr: 1456816	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hypertension; and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 until his retirement in November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013 the Veteran testified by videoconference from San Antonio, Texas, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The re-opened issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2004, the RO denied the issue of service connection for hypertension; after the Veteran was notified of this decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence compiled since the October 2004 rating decision is new and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §3.104 (2014).

2.  Evidence relevant to the claim for service connection for hypertension received since the October 2004 rating decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate a claim for VA benefits and the division of responsibilities in obtaining evidence; and to provide assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this decision, the Board grants reopening of a claim for service connection for hypertension, so no discussion of VA's duty to notify and assist is necessary.

II.  New and material evidence

In a rating decision in October 2004 the RO denied the issue of service connection for hypertension on the grounds that the Veteran was not diagnosed with or treated for hypertension during service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In January 2012 the Veteran filed a new claim for service connection for hypertension.  In its April 2012 rating decision (expounded in the September 2012 Statement of the Case) the RO purported to reopen, and then deny on the merits, the issue of service connection for hypertension.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen the claim.  The Board will therefore determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Evidence of record at the time of the October 2004 rating decision included service treatment records, VA medical records, and post-service military medical records.

Evidence added to the record since the October 2004 rating decision includes, in pertinent part, a January 2012 opinion from a military physician's assistant that the Veteran's hypertension "is related to complaints or symptoms shown while in-service." 

This evidence is new since it was not of record at the time of the 2004 denial, and material as it, on its face, raises a reasonable possibility of substantiating the claim for service connection for hypertension.  New and material evidence having been presented, the claim is reopened.  

ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hypertension is reopened and, to that extent only, the appeal is granted.


REMAND

Having reopened the claim, the Board has jurisdiction to review the underlying service connection claim, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is needed.

As stated before, in a letter dated in January 2012 a physician's assistance at an Army Medical Center opined that the Veteran's hypertension was related to his complaints or symptoms during service; however, he did not identify the "complaints or symptoms" to which he was referring; and it is inconsistent with the August 2012 opinion of a VA examiner, that it is less likely than not that the Veteran's hypertension was "incurred or caused by isolated elevated blood pressure reading while in-service."  The opinion offered the following rationale:

...the fact that blood pressures decreases and increases throughout the day and also elevates when someone is in pain, the fact that there is no 3 to 5 day blood pressure check showing a diagnosis of hypertension in service or shortly thereafter, the fact that his [separation examination report] dated November 29, 1994 shows a blood pressure of 130/76, [and] the fact that since the claimant has left service he has gained weight and his physical activities has decreased.  

Although certainly more detailed than the January 2012 opinion, the August 2012 VA examiner's opinion did not discuss all of the elevated blood pressure readings in service, or the chest pain complaint and arrhythmia noted in service.  Additional follow-up should be undertaken as detailed below.  

On remand the claims file should be updated to include VA treatment records dated after August 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's VA treatment records dated after August 2012.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for hypertension.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state whether it is at least as likely as not that the Veteran's hypertension began during active duty service or within the year after the Veteran's November 1994 retirement.

In formulating the opinion the examiner should note that the Veteran had multiple diastolic pressures at and above 90, and at least one systolic pressure above 150 during service; and address the significance of left chest pain and arrhythmia noted in service.  

A complete rationale for this opinion should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  Then, re-adjudicate the claim for service connection based on all of the evidence of record.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


